Appeal by the defendant from a judgment of the Supreme Court, Queens County (Erlbaum, J.), rendered May 15, 1998, convicting him of grand larceny in the second degree (15 counts) and grand larceny in the third degree, upon a jury verdict, and imposing sentence.
*418Ordered that the judgment is affirmed.
The defendant contends that the testimony of the prosecution’s main witness was so riddled with inconsistencies that it was unworthy of belief and should not have been credited by the jury. However, resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). The jury’s determination is to be accorded great weight on appeal and will not be disturbed unless it is clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). The purported inconsistencies were not so numerous or fundamental in nature as to warrant disturbing the jury’s resolution of the credibility issues in this case. Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]). O’Brien, J. P., Goldstein, Luciano and Smith, JJ., concur.